DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for clarity regarding claim objections.  No claim objections are included in the instant action.
Regarding “positions” of the door, applicant amends the description of the drawings to show that figure 1 is “door is allowed to be opened in a first position in which the door is in a regular use position”.  Applicant does not clarify “positions” of the door; applicant’s claim amendments only clarify the positions of the hinge pin assembly.  Applicant has not clarified this issue; examiner has clarified the 112b rejection below.  Examiner believes the following claim amendments would be clarifying: replace lines 6 and 7 of claim 1 with “a manual use position, in which the door can be moved between an open position and a closed position”, and lines 8 and 9 of claim 1 with “a closing position, in which the door is in the closed position”.  
Regarding Damborag, applicant asserts that the claims do not require a motor.  Applicant discloses an activator, which performs the same function.  Applicant asserts the door cannot be manually used.  Examiner notes that Damborag discloses an “in use condition”, or the motor being “on” or engaged with the hinge pin, which performs the automatic functionality.  Examiner notes that the “off” position, or disengaged with the motor, still allows the door to function naturally.  This is examiner’s contention of the “positions”; the disengaged position (claimed “first position”) and the engaged position (claimed “second position”).  Further, previously cited prior art 5687507 Beran discloses a “normal mode of operation” being a manual door closer, and a “power assist mode of operation”; similarly, so does 8375519 Cooper.  Examiner contends that the use of a manual mode and an automatic mode of use is not patentably distinct from the cited art.  Examiner notes that Beran is not used as a reference since the claim language does not require any specifics not shown in Damborag.  
Regarding Teta, applicant argues “ease of incorporation”.  Examiner notes that the method of mounting is not claimed.  Teta discloses the claimed structure.  Applicant argues the location of the fuse of Teta; examiner notes that the location of the sensor is only relevant in claims 18 and 19.  
Applicant argues the fuse system of Teta cannot be “repeatably used”.  Examiner notes that the specification nor the claims disclose or require repeat usage of the claimed system.  Applicant’s disclosure is not sufficient to meet applicant’s newly amended claim language.  Further, examiner notes that 5687507 Beran shows the use of “resetting…switches” which are equivalent with fuses.  




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the correlation between the hinge pin assembly position and the “position of the door” as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims “hinge pin assembly is moveable from the second position back to the first position” in claim 1 and “resetting the automatic door closer from the second position to the first position”.  Examiner notes that applicant does not show or disclose movability in this direction.  Applicant’s use of the word “reset” is only in paragraph [0035], saying “once all necessary components have been reset” and “a button (not shown) may be compressed in order to reset the activator 28”.  Examiner notes that applicant does NOT share enough detail to show that the “hinge pin assembly” is the part that is “reset”; applicant’s only specific disclosure is that of resetting the “activator 28”.  In order to satisfy this rejection, examiner suggests removal of all amended claim language from claim 1 and claim 13.  




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 13:
-claims 1, 12, and 13: applicant claims “door is in a regular use position”, which is an indefinite phrase.  Examiner notes that a door, during regular use, is fully closed, fully opened, and every position in between; examiner notes that this is what applicant claims with “where it can be moved between an open position and a closed position”.  Therefore, examiner does not believe there is a correlation between the position of the hinge pin assembly, and a position of the door.  However, in claim 13, applicant uses “regular use position” as synonymous with “open”, as it is the automatic use of the system in claim 13.  Examiner believes that the hinge pin assembly has two positions: disengaged surfaces 104 and 98 in figure 2, and engaged surfaces 104 and 98, in figure 5.  Examiner believes that the door can be in ANY position in figure 2 and the first position of the hinge pin, and therefore applicant should not positively claim a correlation between the position of the hinge pin assembly and a “position” of the door.  
-claims 1, 12, and 13: applicant claims “released to the closed position”.  Examiner notes that closed position of the door is a finite position, however applicant’s claim language of “released to the closed position” means that the door is not necessarily in the closed position.  The door being “released” can occur at any position of the door, and therefore, applicant should not attempt to claim a correlation with door “position”.  Again, examiner believes that applicant should not claim any correlation between hinge pin position and a “position” of the door.  
-claim 1 and 12: applicant asserts that the door is not positively claimed, and therefore applicant’s attempt to correlate position of the hinge pin assembly and the door is not positively recited.  Examiner notes that the prior art shows that the door is capable of movement in both positions of the hinge pin assembly.

	-claim 1 and 12: applicant claims “hinge pin assembly is moveable from the second position back to the first position”.  Examiner notes that applicant does not claim particular direction of movement in line 5 of claim 1.  Examiner notes that the method of use is only applicable in claim 13; the method of use is not applicable in claim 1.  Examiner notes that the prior art shows a hinge pin moveable between two positions in both directions.  


-claim 13: applicant is positively claiming the butt hinge and the door.  Examiner assumes that the first position is that the hinge pin assembly is the disengaged surfaces 104 and 98, as discussed above.  Examiner assumes that the second position is that the hinge pin assembly is the engaged surfaces 104 and 98.  Examiner is unsure how applicant intends to correlate these positions to the “positions” of the door, please see discussion of “regular use position” above.  Applicant’s use of “regular use position” seems to be synonymous with “open” in claim 13, which conflicts with examiner’s understanding in claim 1.  

Regarding claims 13 and 15, applicant claims “moving the door…by the hinge pin assembly” in claim 13, and “rotating the hinge pin assembly, and rotating the door by the hinge pin assembly” in claim 15.  Examiner notes that the whole assembly is not rotated, but only the hinge pin.

Regarding claim 13, applicant seems to have “automatic door closer system” having positions in an equivalent manner of the “hinge pin assembly” of claim 1.  Examiner is unsure of the difference in scope between these terms.  Examiner assumes that only the “hinge pin assembly” has the positions, and the “automatic door closer system” includes the “hinge pin assembly” and other components.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14 are rejected under 35 U.S.C. 102a1 as being anticipated by 2018/0283078 Damborag.
Since examiner is unable to determine the first and second position of the assembly, examiner contends that Damborag discloses these positions.
Regarding claim 1: Damborag discloses an automatic emergency door closer system (examiner contends that “automatic” is the intended function of the claimed structure, which Damborag discloses, and “emergency” is the intended function of the claimed structure, which Damborag also discloses) for use with a pair of existing hinge plates associated with a door (plates 111 and 112, figure 1) comprising: 
a hinge pin assembly (figure 2) insertable into a plurality of knuckles 138 extending from the pair of hinge plates (111 and 112); 
wherein the hinge pin assembly is movable between: 
a first position (rotational position of the hinge pin 113) in which the door is in a regular use position where it can be moved between an open position and a closed position (when the mechanical manipulator assembly 120 is uncoupled from pin 113; OR that the mechanical manipulator does not receive a signal); and 
a second position (rotational position of the hinge pin 113) in which the door is released to the closed position (manipulator assembly 120 coupled to pin 113, discussed in [0023]; OR when the mechanical manipulator receives a signal); 
wherein the hinge pin assembly is moved from the first position to the second position in response to a signal (manipulator assembly 120 includes transceiver 123 able to receive wireless signals [0023]); 
wherein the hinge pin assembly is moveable from the second position back to the first position in which the door is in the regular use position (hinge pin forces door to open AND close in [0033]).  

Regarding claim 2, Damborag discloses the system of claim 1, the hinge pin assembly further comprises a hinge pin body 113 inserted into the plurality of knuckles 138 and extending outwardly therefrom (above and below the knuckles); and a torsion spring 122 configured to rotate the hinge pin body 113.

Regarding claim 13, Damborag discloses a method of using an automatic door closer comprising the steps of: 
inserting an automatic door closer system 120 comprising a hinge pin assembly (figure 2) into a pair of existing hinge plate knuckles (111 and 112) associated with a door (figure 1); 
placing the automatic door closer system 120 (assumed to be the hinge pin assembly as claimed in claim 1 and rejected as indefinite above) in a first position where the door is held in a regular use position in which the door can be moved between an open position and a closed position (as best understood, when the mechanical manipulator assembly 120 is uncoupled from pin 113; OR that the mechanical manipulator does not receive a signal); 
moving the automatic door closer system to a second position where a torsion spring (in rotator 122) of the automatic door closer system rotates the hinge pin assembly (manipulator assembly 120 coupled to pin 113, discussed in [0023]; OR when the mechanical manipulator receives a signal); 
and moving the door from the open position to the closed position by the hinge pin assembly (as discussed in [0023]); and
resetting the automatic door closer from the second position to the first position (disconnecting the motor from the hinge pin).

Regarding claim 14, Damborag discloses the method of claim 13, further comprising the steps of detecting an emergency signal ([0029] signal created by a fire detection device); and moving the automatic door closer system (assumed to be the hinge pin assembly) from the first position to the second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0085606 Teta.
Examiner notes that based on the indefiniteness rejections above, examiner assumes the broadest reasonable interpretation is shown in Teta, discussed below.  All claims are rejected “as best understood by examiner”.  Further, examiner notes that the material disclosed in 2019/0085606 Teta was filed on September 15, 2017 as provisional application 62/559382.  
Regarding claim 1, as best understood, Teta discloses an automatic emergency (please see intended use explanation above) door closer system for use with a pair of existing hinge plates associated with a door (hinge plates 12 and 20) comprising: 
a hinge pin assembly (all components along the rotating axis) insertable into a plurality of knuckles 14, 23, 16) extending from the pair of hinge plates (12, 20); 
wherein the hinge pin assembly is movable between: 
a first position in which the door is in a regular use position where it can be moved between an open position and a closed position (locking pin [0005] and [0006]); and 
a second position in which the door is released to the closed position ([0005] and [0006]); 
wherein the hinge pin assembly is moved from the first position to the second position in response to a signal (in response to the heat sensitive fuse, abstract and [0005]); 
wherein the hinge pin assembly is movable from the second position back to the first position (by replacing the fuse or bulb.  Examiner notes that applicant does not disclose “repeatable”, nor does applicant claim the method in claim 1; the structure of Teta is moveable from second position to first position by replacing the fuse/bulb used to switch positions in the opposite direction).  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Teta discloses the system of claim 1, wherein the hinge pin assembly further comprises: a hinge pin body (figures 6a attached to figure 6c) inserted into the plurality of knuckles and extending outwardly therefrom (figure 7a); and a torsion spring 50 configured to rotate the hinge pin body (“When the drive is engaged, while end 43b is locked, opposite end 43a is driven in a rotational manner by spring 50” [0062]).

Regarding claim 3, Teta discloses the system of claim 2, further comprising: an outer sleeve 70 surrounding an upper portion of the hinge pin body (figure 8); and an activator 66 located within the outer sleeve 70; wherein movement of the activator releases the torsion spring to allow rotational movement of the hinge pin body (forces the hinge to close the door).

Regarding claim 4, Teta discloses the system of claim 3, wherein the activator 66 comprises a side wall (abutting outer sleeve); wherein the outer sleeve comprises at least one slot (through holes for pins 82 and 84, figure 10) formed in an inner sidewall; and wherein at least one pin (82 and 84) extends from the at least one slot (of the outer sleeve) to the side wall (of activator 66) when the hinge pin assembly is in the first position (as shown in figure 10a).

Regarding claim 5, Teta discloses the system of claim 4, wherein the activator 66 further comprises at least one clearance slot 65 (figure 10a) formed in the side wall; and wherein movement of the activator causes the at least one pin to move into the at least one clearance slot and out of the at least one slot in the inner sidewall of the outer sleeve to release the outer sleeve to move relative to the hinge pin body (as shown in figure 11).

Regarding claim 7, Teta discloses the system of claim 5, further comprising a heat-expandable gas (inside bulb 111) located within the outer sleeve 70; wherein the activator is moved due to the expansion of the heat-expandable gas (bulb is equivalent to fuse, [0077]).

Regarding claim 11, Teta discloses the system of claim 1 wherein the signal is triggered by one of a detection of heat [0002].


Conclusion
Examiner notes that applicant has attempted to make claim 12 allowable by incorporating the language of previous claim 1 into claim 12.  Previous claim 1 had, and has, existing 112b rejections; therefore claim 12 has the same issues.  Claim 12 is not allowable for this reason.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677